REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-33 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments, filed on February 3st, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive. Accordingly, the prior art rejections to the claims have been withdrawn.

Regarding claim 18 the closest prior art is Grupp et al. (US 5,484,205).
Regarding claim 18, Grupp teaches an external element of a timepiece comprising:
a supporting structure made of a first material;
at least one device that reacts to temperature variations, wherein the device that reacts to temperature variations includes at least one thermochromic element that includes a thermochromic layer that includes a binder and a thermochromic pigment chosen to react at a specific temperature so that the pigment passes from a first color to a second color when the specific temperature is reached;

wherein the protective layer covers and each of a top surface of the thermochromic layer and a side surface of the thermochromic layer, 
wherein a portion of the protective layer is deposited directly on the upper surface of the carrier layer, and
Regarding claim 18, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 18 recited together in combination with the totality of particular features/limitations recited therein, including wherein the protective layer is in direct physical contact with each of a top surface of the thermochromic layer and a side surface of the thermochromic layer, wherein a portion of the protective layer is in direct physical contact with the upper surface of the carrier layer, and wherein an area of the entire upper surface of the carrier layer is larger than an area of the entire surfaces of the thermochromic layer and protective layer deposited thereon. 

Regarding claims 19-33 these claims depend on an allowed base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/MITCHELL T OESTREICH/Examiner, Art Unit 2872

/MARIN PICHLER/Primary Examiner, Art Unit 2872